         Case 1:19-cv-00727-APM Document 46 Filed 07/05/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

___________________________________________
                                            )
OLEG DERIPASKA,                             )
                                            )
                         Plaintiff,         )
                                            )                   Civil Action No. 19-0727 (APM)
       v.                                   )
                                            )
JANET L. YELLEN, Secretary of the           )
UNITED STATES DEPARTMENT OF                 )
THE TREASURY, ANDREA M. GACKI               )
DIRECTOR OF THE OFFICE OF                   )
FOREIGN ASSETS CONTROL,                     )
                                            )
                         Defendants.        )
___________________________________________ )


                                    NOTICE OF APPEAL


       Notice is hereby given this 5th day of July, 2021, that Plaintiff Oleg Deripaska appeals to

the United States Court of Appeals for the District of Columbia from the Order granting

Defendants’ Motion to Dismiss or, in the Alternative, for Summary Judgment and denying

Plaintiff’s Cross-Motion for Summary Judgment entered on the 13th day of June, 2021, Dkt. 45,

in favor of Defendants Janet L. Yellen; the United States Department of the Treasury; Andrea M.

Gacki; and the United States Department of the Treasury’s Office of Foreign Assets Control.




                                                            Respectfully submitted,


                                                            /s/ Erich C. Ferrari
                                                            Erich C. Ferrari, Esq.
                                                            FERRARI & ASSOCIATES, P.C.
                                                            1455 Pennsylvania Avenue, NW
         Case 1:19-cv-00727-APM Document 46 Filed 07/05/21 Page 2 of 2




                                                Suite 400
                                                Washington, D.C. 20004
                                                Telephone: (202) 280-6370
                                                Fax: (877) 448-4885
                                                Email: ferrari@falawpc.com
                                                D.C. Bar No. 978253

                                                Counsel for Plaintiff Oleg Deripaska


Dated:       July 5, 2021




                                      2
